DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 09, 2022 has been entered.
Hence, this Office Action responds to the amendment and argument filed by applicant on September 09, 2022 in response to the Office Action mailed on May 12, 2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krainin et al. (WO 01/75746 A2, hereinafter Krainin) in view of Janert et al. (US 2005/0278062, hereinafter Janert).
With respect to claims 1, 14 and 15 Krainin discloses a method of controlling an electronic apparatus for managing carrying-out from a fulfillment center, the electronic apparatus comprising a processor and a memory including instructions that, when executed by the processor, cause the processor to perform the method comprising:
acquiring carrying-out request information related to a plurality of items placed in the fulfillment center, the carrying-out request information comprising information regarding the items to be returned to a plurality of vendors that have provided the items to the fulfillment center (claim 1 discloses the carrying out request information and page 29 lines 14-22 discloses returning to vendor information);
automatically generating a plurality of pieces of carrying-out information according to a plurality of vendors based on: i) the acquired carrying-out request information and ii) a placement period of the items placed in the fulfillment center (claims 1 and 2 discloses generating information based on vendor and page 4 lines 12-28 discloses placement period of time);
providing at least one of the pieces of generated carrying-out information to a terminal (claims 1 and 2);
receiving carrying-out processing response information and generating state information regarding the items corresponding to the carrying-out processing response information (page 4 lines 20-28 discloses processing response information).
Krainin does not explicitly disclose the feature of wherein the pieces of carrying-out information are generated based on placement locations of the items in the fulfillment center by considering a distance between the placement locations of the items.
However, Janert teaches the feature wherein the pieces of carrying-out information are generated based on placement locations of the items in the fulfillment center by considering a distance between the placement locations of the items (abstract and claim 6).
Therefore, it would have been obvious for one of ordinary skill in the art to have modified the feature of Krainin to add the feature wherein the pieces of carrying-out information are generated based on placement locations of the items in the fulfillment center by considering a distance between the placement locations of the items, as taught by Janert in order to manage the carrying out information. 
With respect to claim 6 Krainin further discloses a method of further comprising:
identifying information on items which are stocked back to the fulfillment center; and generating additional carrying-out information of at least one of the stock- back items based on the identified item information and state information corresponding to the identified item information (column 8 lines 16- column 9 line 8).
With respect to claim 7 Krainin further discloses a method, wherein the generating of the additional carrying-out information comprises:
determining whether the state information of the items corresponding to the identified item information includes first state information (column 8 lines 16- column 9 line 8); and
generating the additional carrying-out information regarding the identified item information when a carrying-out state of the items includes the first state information (column 8 lines 16- column 9 line 8).
With respect to claim 8 Krainin further discloses a method 8, wherein the generating of the state information of the items comprises:
identifying a quantity error of the items corresponding to the provided piece of carrying-out information based on the carrying-out request information and the carrying-out processing response information  and generating the state information of the items based on the identified quantity error of the items (column 8 lines 16- column 9 line 8).
With respect to claim 9 Krainin further discloses a method, wherein the carrying-out processing response information includes at least one of quantity information of carried-out items, image information of the carried-out items, information on a person in charge of carrying- out processing, and status information of the carrying-out processing (column 8 lines 16- column 9 line 8).
With respect to claim 10 Krainin further discloses a method, wherein the generating of the state information of the items comprises updating item quantity information pre-stored in the electronic apparatus based on the quantity information of carried-out items when the carrying-out processing response information is acquired (column 8 lines 16- column 9 line 8).
With respect to claim 11 Krainin further discloses a method, wherein the carrying-out request information includes information regarding at least one of: a name of carrying-out items, a vendor name of the carrying-out items, a carrying-out quantity, a deadline for carrying- out, whether the carrying-out items are purchased, or a charge for carrying-out (column 8 lines 16- column 9 line 8).
With respect to claim 13 Krainin further discloses a method, wherein the state information of the items includes information on at least one of: a remaining quantity of items to be carried out, a requested carrying-out quantity, a finished carrying-out quantity, a carrying-out processing stage, an item quantity error, or a virtual carrying-out quantity (column 8 lines 16- column 9 line 8).

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krainin and Janert as applied to claim 1 above, and further in view of Dearlove et al. (US 2011/0320320, hereinafter Dearlove).
The combination of Krainin and Janert teaches all of the limitations above and Krainin also teaches the feature of picking the items using at least one piece of carrying-out information provided to the terminal in page 4 lines 20-28, but neither Krainin nor Janert teaches the feature of  identifying a tote related to the picked items, wherein the tote corresponds to a specific one of the vendors, identifying carrying-out item information corresponding to the identified tote.
However, with respect to claim 2 Dearlove teaches the feature, of identifying a tote related to the picked items, wherein the tote corresponds to a specific one of the vendors (paragraphs [0051] – [0053]).
Therefore, it would have been obvious for one of ordinary skill in the art of inventory management to have modified the feature of Krainin to add the feature of identifying a tote related to the picked items, wherein the tote corresponds to a specific one of the vendors, as taught by Janert in order to expedite the carrying out information . 
With respect to claim 3 Dearlove further teaches the feature of identifying carrying-out item information corresponding to the identified tote (paragraphs [0051] – [0053]).
With respect to claim 4 Krainin further discloses the feature of transmitting the carrying-out item information to an electronic apparatus of the vendor corresponding to the carrying-out item information when the carrying-out item information is identified (page 4 lines 20-28 discloses processing response information). 
With respect to claim 5 Krainin further discloses the feature comprising: generating payment information related to the carrying-out item information when the carrying-out item information is identified (page 4 lines 20-28 discloses processing response information). 


Response to Arguments
Applicant's arguments filed on September 09, 2022 have been fully considered but are moot in view of new grounds of rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687